 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 9
     ASHER RICHARD COHEN, an individual,        )
10                                              )          Case No. 2:20-cv-00190-APG-JDA
                                                )
11                              Plaintiff,      )
                                                )
12   vs.                                        )          STIPULATION OF EXTENSION OF
                                                )          TIME FOR DEFENDANT EQUIFAX
13   BAYVIEW LOAN SERVICING, LLC, a Foreign ))             INFORMATION SERVICES LLC TO
     Limited-Liability Company; EQUIFAX                    FILE ANSWER
14                                              )
     INFORMATION SERVICES LLC, a Foreign        )
     Limited-Liability Company; and TRANS UNION )          FIRST REQUEST
15
     LLC, a Foreign Limited-Liability Company,  )
                                                )
16                                              )
                                Defendants.     )
17                                              )
                                                )
18

19
            Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
20
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
21
     no opposition. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
22

23   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to

24   answer, move or otherwise respond to the Complaint in this action is extended from March 30,

25   2019 through and including April 29, 2020. Plaintiff and Equifax are actively engaged in
26   settlement discussions. The additional time to respond to the Complaint will facilitate settlement
27
     discussions. This stipulation is filed in good faith and not intended to cause delay.
28
 1         Respectfully submitted this 27th day of March, 2020.
 2
                                               CLARK HILL PLLC
 3
                                               By: /s/ Jeremy J. Thompson
 4                                             Jeremy J. Thompson
 5                                             Nevada Bar No. 12503
                                               3800 Howard Hughes Pkwy, Suite 500
 6                                             Las Vegas, NV 89169
                                               Tel: (702) 862-8300
 7                                             Fax: (702) 862-8400
                                               Email: jthompson@clarkhill.com
 8

 9                                             Attorneys for Defendant Equifax Information
                                               Services LLC
10
                                               No opposition
11
                                                /s/ Erik W. Fox, Esq.
12                                             Jamie S. Cogburn, Esq.
13                                             Nevada Bar No. 8409
                                               Erik W. Fox, Esq.
14                                             Nevada Bar No. 8804
                                               COGBURN LAW OFFICES
15                                             2508 St. Rose Parkway, Suite 330
16                                             Henderson, NV 89074
                                               Phone: (702) 748-7777
17                                             FAX: (702) 966-3880
                                               Email: jsc@cogburnlaw.com
18                                             Email: efox@cogburnlaw.com
19
                                               Attorneys for Plaintiff
20
     IT IS SO ORDERED:
21

22
     __________________________
23   United States Magistrate Judge

24           March 30, 2020
     DATED: __________________

25

26

27

28

                                                 -2-
     Case 2:20-cv-00190-APG-DJA Document 8 Filed 03/27/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 27th day of
 3
     March, 2020, via the Court’s CM/ECF system which will send notification to all counsel of record.
 4
                   Jamie S. Cogburn, Esq.
 5
                   Erik W. Fox, Esq.
 6                 COGBURN LAW OFFICES
                   2508 St. Rose Parkway, Suite 330
 7                 Henderson, NV 89074
                   Email: jsc@cogburnlaw.com
 8                 Email: efox@cogburnlaw.com
 9
10

11                                                CLARK HILL PLLC

12                                                By: /s/ Jeremy J. Thompson
                                                  Jeremy J. Thompson
13                                                Nevada Bar No. 12503
                                                  3800 Howard Hughes Pkwy, Suite 500
14                                                Las Vegas, NV 89169
                                                  Tel: (702) 862-8300
15                                                Fax: (702) 862-8400
16                                                Email: jthompson@clarkhill.com

17                                                Attorneys for Defendant Equifax Information
                                                  Services LLC
18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
